Title: From George Washington to Field Officers of the Connecticut Light Horse, 16 July 1776
From: Washington, George
To: Field Officers of the Connecticut Light Horse



Gentn
New York 16th July 1776

In answer to yours of this date, I can only repeat to You what I said last night, & that is, that if your Men think themselves exempt from the Common duties of a Soldier—will not mount Guard—do Garrison Duty, or the service seperate from their Horse, they can be no longer of Use here—where Horse cannot be brought to Action And I do not care how soon they are Dismiss’d. I am Gentlemen Yr Most Hume servt

G.W.

